Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are opening and shutting part (claim 1, 9); auxiliary opening and shutting part (claim 11).
opening and shutting part (claim 1, 9) shall be interpreted as comprising a door member and a rotary member or equivalents thereof in light of Fig. 2 and 3, Specification page 6 line 19-20; auxiliary opening and shutting part (claim 11) shall be interpreted as comprising an auxiliary door member and auxiliary rotary member in light of Fig. 5 and 6 and Specification page 9 last line to page 10 line first line.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Further claim interpretation: 
Regarding limitation “drive part” (claim 8 and 9), this limitation in light of Merriam-Webster’s dictionary definition of a “drive” being a generic mechanical means for giving motion to a machine or a machine part, does not appear to invoke interpretation under U.S.C. 112(f) and for clarity of the record shall be interpreted as comprising any conventional mechanical means for giving motion, specifically a rotary motion (i.e. a motor, rotary actuator, rotary driver, etc.).
Regarding “sealing member” (claim 6, 17)
Regarding claim 15, limitation “wherein the rotary shaft and the auxiliary rotary shaft are located to be vertically symmetric to each other with respect to the entrance” shall be interpreted in light of Fig. 6. More specifically, it is understood that the entrance 112 is a reference point/axis, wherein when the auxiliary rotary shaft 242 is reflected vertically over this reference axis, it would superimpose on the location of the rotary shaft 232 and vice versus, thus exhibiting vertical symmetry with respect to the entrance. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “vertically symmetric” (claim 15) does not appear in the specification with an explanation of what this means with respect to the invention. For the purpose of examination, claim 15 shall be interpreted in light of Fig. 6. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naehring (US 5,205,532).
Regarding claim 1, Naehring teaches a device (Fig. 1-4) for opening and closing an entrance through which a substrate is carried into and out of a processing chamber (i.e. treatment chamber 3, Fig. 2-4) (abstract), the device comprising: an opening and shutting part interpreted under U.S.C. 112(f) as comprising a door member (comprising valve beam 1 and valve plate 2, Fig. 1-4, col 2 line 15-25) and a rotary member (comprising journals 12 and 12a 
Regarding claim 2, Naehring further teaches wherein the opening and shutting part comprises: a rotary member configured to rotate about the rotary shaft thereof (comprising journals 12 and 12a and shafts 18 and 18a, Fig. 1, col 3 line 7-23) (i.e. the rotary member comprises a rotary shaft and is configured to rotate about the rotary shaft); and a door member (comprising valve beam 1 and valve plate 2, Fig. 1-4, col 2 line 15-25) connected to the rotary member (comprising journals 12 and 12a and shafts 18 and 18a, Fig. 1, col 3 line 7-23), the door member (comprising 2, Fig. 2-4) including a sealing surface (comprising 25, Fig. 2-4, col 3 line 43) configured to cover and seal the entrance (comprising 14, Fig. 1-4) depending on the rotation of the rotary member (as understood from Fig. 2).
Regarding claim 3, Naehring teaches all of the limitations of claims 1-2 and Naehring further teaches wherein the rotary shaft (comprising journals 12 and 12a and shafts 18 and 18a, Fig. 1) of the rotary member is parallel to a lengthwise direction of the entrance (comprising 14, Fig. 1-4).
Regarding claim 4, Naehring teaches all of the limitations of claims 1-2 and Naehring further teaches wherein with respect to a section perpendicular to the rotary shaft (comprising journals 12 and 12a and shafts 18 and 18a, Fig. 1), the rotary member has a circular cross-sectional shape (as understood from Fig. 2-4 indicating rotary axis D), and the door member (comprising 1 and 2, Fig. 2-4) has a shape protruding from an outer surface of the rotary member (comprising 12 and 12a, 18 and 18a, Fig. 1). See annotated Fig. 3 of Naehring below.

    PNG
    media_image1.png
    756
    775
    media_image1.png
    Greyscale

Regarding claim 5, Naehring teaches all of the limitations of claims 1, 2, 4 and Naehring further teaches wherein the door member (comprising 1 and 2, Fig. 1-4) is formed such that the sealing surface (25, Fig. 1-4) extends along a direction of a tangent to the outer surface of the rotary member (as understood from annotated Fig. 3 above).
Regarding claim 8, Naehring teaches all of the limitations of claims 1, 2 and Naehring further teaches a drive part (comprising motors 10, 10a, Fig. 1, col 3 line 7) connected with the rotary shaft (comprising 18, 18a, 12, 12a, Fig. 1) of the rotary member and configured to rotate the rotary member (col 3 line 5-18).
Regarding claim 9, Naehring teaches an apparatus for processing a substrate(i.e. treatment chamber 3, Fig. 2-4) (abstract), the apparatus comprising: a housing (comprising chamber 3 having walls 13 and 13a, Fig. 1-4) including a processing chamber (i.e. the space 
Regarding claim 10, Naehring teaches all of the limitations of claim 9 and further teaches wherein the opening and shutting part comprises: a rotary member configured to rotate about the rotary shaft thereof(comprising journals 12 and 12a and shafts 18 and 18a, Fig. 1, col 3 line 7-23) (i.e. the rotary member comprises a rotary shaft and is configured to rotate about the rotary shaft); and a door member (comprising valve beam 1 and valve plate 2, Fig. 1-4, col 2 line 15-25) connected to the rotary member (comprising journals 12 and 12a and shafts 18 and 18a, Fig. 1, col 3 line 7-23), the door member (comprising 2, Fig. 2-4) including a sealing surface (comprising 25, Fig. 2-4, col 3 line 43) configured to be brought into contact with an inner surface (comprising sealing plate 7 including o-ring 6, Fig. 1-3, col 3 line 21-22) of the housing (3, Fig. 2-4) in which the entrance (14, Fig. 1-4) is formed, depending on the rotation of the rotary member (as understood from Fig. 2).
Claim(s) 1, 2, 3, 4, 5, 6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schussler et al. (US 2008/0086948 A1 hereinafter “Schussler”).
Regarding claim 1, Schussler teaches a device (claim 1, lock) for opening and closing an entrance (comprising aperture 13, Fig. 4-9) through which a substrate is carried into and out of a processing chamber (i.e. coating chamber, abstract, paragraph [0045]), the device comprising: an opening and shutting part (comprising shutter 6, Fig. 4-9) interpreted under U.S.C. 112(f) as comprising a door member (comprising flap holder 9, Fig. 4, paragraph [0033] ) and a rotary member (comprising driving shaft 3, Fig. 4-9, paragraph [0033]) disposed between the entrance (comprising 13, Fig. 4-9) and the processing chamber (though not shown, it is understood from Fig. 4-9 and paragraph [0032] explaining that the left of the entrance is at atmospheric conditions and the right of the entrance 13 has vacuum conditions that the aperture 19 would be the side where the process chamber/vacuum chamber would be located) and configured to open and close the entrance (13, Fig. 4-9) while rotating (paragraph [0029]-[0031]) so as to be brought into close contact with the entrance (13, Fig. 4-9).
Regarding claim 2, Schussler teaches all of the limitations of claim 1 above and further teaches wherein the opening and shutting part comprises: a rotary member configured to rotate about the rotary shaft thereof (comprising driving shaft 3, Fig. 4-9, paragraph [0030],[0033]) rotating motion as understood from Fig. 4-9) (i.e. the rotary member comprises a rotary shaft and is configured to rotate about the rotary shaft); and a door member (comprising flap holder 9, Fig. 4, paragraph [0033]) connected to the rotary member (comprising 3, Fig. 4-9), the door member (comprising 9, Fig. 4) including a sealing surface (comprising of flap holder on which sealing element 8 is attached, Fig. 4, paragraph [0033]-[0035]) configured to cover and seal the entrance (13, Fig. 4-9) depending on the rotation of the rotary member (comprising 3, Fig. 4-9) (paragraph [0030]-[0031]).
Regarding claim 3
Regarding claim 4, Schussler teaches all of the limitations of claim 1, 2 above and further teaches wherein with respect to a section perpendicular to the rotary shaft (3, Fig. 4-9), the rotary member has a circular cross-sectional shape, and the door member (comprising flap holder 9, Fig. 4, paragraph [0033]) has a shape protruding from an outer surface of the rotary member (as understood from Fig. 4).
Regarding claim 5, Schussler teaches all of the limitations of claim 1, 2, 4 above and further teaches wherein the door member (comprising 9, Fig. 4) is formed such that the sealing surface (15, Fig. 4) extends along a direction of a tangent to the outer surface of the rotary member (3, Fig. 4-9). See annotated Fig. 4 below.

    PNG
    media_image2.png
    794
    940
    media_image2.png
    Greyscale

Regarding claim 6, Schussler teaches all of the limitations of claims 1, 2, above and further teaches  wherein the opening and shutting part further comprises: a sealing member (comprising sealing element 8, Fig. 4, paragraph [0033]-[0034]) disposed on the sealing surface of the door member (comprising 9, Fig. 4) configured to cover the entrance (comprising 13, Fig. 4-9).
Regarding claim 8, Schussler teaches all of the limitations of claims 1, 2 above and further teaches a drive part (comprising transmission gear drive shown in Fig. 1 and 2 and disclosed in paragraph [0029] as driving the shaft 3 and wherein drive shaft 2 is connected to an electric motor) connected with the rotary shaft (comprising 3, Fig. 4) of the rotary member and configured to rotate the rotary member (paragraph [0029]-[0031]).
Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (US 2008/0110568 A1).
Regarding independent claim 1, Son teaches a device (comprising gate slit opening and closing apparatus 70, Fig. 3 and 4, paragraph [0021]) for opening and closing an entrance (comprising gate slit 52, Fig. 3 and 4, paragraph [0021]) through which a substrate is carried into and out of a processing chamber (comprising space 54 of process chamber 10, Fig. 2, paragraph [0019]), the device comprising: an opening and shutting part as interpreted under U.S.C. 112f comprising a door member (comprising inner door 75, Fig. 2 -4, paragraph [0021]) and a rotary member (comprising hinge H, Fig. 3 and 4, paragraph [0022]) disposed between the entrance  (comprising 52, Fig. 2-4)and the processing chamber (comprising 54, Fig. 2) and configured to open and close the entrance while rotating so as to be brought into close contact with the entrance (comprising 52, Fig. 2-4) (paragraph [0022]-[0023], [0032],[0036]).
Regarding independent claim 9, Son teaches an apparatus for processing a substrate (comprising process chamber 10, Fig. 2, paragraph [0019], abstract), the apparatus comprising: 
a housing (comprising chamber body 50, Fig. 2, 8, 9, paragraph [0019]) including a processing chamber (comprising space 54, Fig. 2, paragraph [0019]) for substrate 
an opening and shutting part as interpreted under U.S.C. 112f comprising a door member (comprising inner door 75, Fig. 2 -4, paragraph [0021]; comprising opening and closing apparatus 170, Fig. 8 and 9, paragraph [0043]) and a rotary member (comprising hinge H, Fig. 3 and 4, paragraph [0022]; comprising hinge H1 and H2, Fig. 8 and 9, paragraph [0045]) provided in the housing (comprising chamber body 50, Fig. 2, 3, 4) so as to be located between the processing chamber (54, Fig. 2) and the entrance (comprising 52, Fig. 2-4, 8 and 9), the opening and shutting part being configured to selectively open and close the entrance (comprising 52, Fig. 2-4, 8 and 9) while rotating(paragraph [0022]-[0023], [0032],[0036], [0045], [0047]); and
a drive part (comprising door driving mechanism 80, Fig. 3-4, paragraph [0025]; comprising door driving mechanism 180, Fig. 9, paragraph [0047]) connected with the opening and shutting part (comprising 70, Fig. 3-4; comprising 170, Fig. 8 and 9) and configured to rotate the opening and shutting part (comprising 70, Fig. 3-4) (paragraph [0025]-[0031]; [0045],[0047]).
Claim 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (US 2008/0110568 A1) and further substantiated by Merriam-Webster dictionary definition of “seal.”
Regarding claim 10, Son teaches all of the limitations of claim 9 as applied above and further teaches wherein the opening and shutting part comprises: a rotary member configured to rotate about a rotary shaft (comprising hinge H, Fig. 3 and 4, paragraph [0022], [0025]) thereof (i.e. the rotary member comprises a rotary shaft and the rotary shaft rotates about itself); and a door member (comprising inner door 75, Fig. 3-4) connected to the rotary member (comprising H, Fig. 3-4), the door member (comprising 75, Fig. 3-4) including a surface (i.e. 
Regarding limitation “sealing surface,” per Merriam-Webster Dictionary “to seal” means “to close or make secure against access, leakage, or passage by a fastening or coating.” The surface of door member 75 which faces entrance 52 is considered to be a “sealing surface” since the surface closes at least passage or access to the entrance 52. Thus claim 10 limitations are met. Note: the claims do not require a vacuum tight, or air tight seal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schussler et al. (US 2008/0086948 A1 hereinafter “Schussler”).
Regarding claim 7, Schussler teaches all of the limitations of claims 1, 2, 6 above and further teaches wherein the sealing member (8, Fig. 4) having a larger area than the entrance (comprising 13, Fig. 4) but does not explicitly teach that the sealing member has a plate shape (i.e. a relatively smooth, thin and flat shape).
However, Schussler teaches that the sealing member (8, Fig. 4) has dimensions which match the rectangular shape of the entrance (13, Fig. 4, paragraph [0033]) and the sealing member 8 has a relatively thin shape with flat contacting surfaces.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a shape of the sealing member (i.e. a plate shape for a plate shape 
Additionally, the courts have ruled that the selection of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. (In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (See MPEP 2144.04 IV.B.).  Furthermore, there appears to be no criticality for the particular shape of the sealing member, as disclosed in page 7 line 8-10 and page 8 line 7.
Claim 9, 10, 11, 12, 13, 14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schussler et al. (US 2008/0086948 A1 hereinafter “Schussler”) in view of Lee et al. (US 2007/0000608 A1 hereinafter “Lee”).
Regarding claim 9, Schussler teaches an apparatus for processing a substrate(i.e. coating chamber, abstract, paragraph [0045]), the apparatus comprising: a housing (comprising 5, Fig. 4, paragraph [0032]) and a processing chamber for substrate processing (i.e. reaction or coating chamber, paragraph [0032]) and having, on one side thereof, an entrance (comprising aperture 13, Fig. 4-9) through which the substrate is carried into and out of the processing chamber (abstract, paragraph [0032],[0045]); an opening and shutting part (comprising shutter 6, Fig. 4-9) interpreted under U.S.C. 112(f) as comprising a door member (comprising flap holder 9, Fig. 4, paragraph [0033] ) and a rotary member (comprising driving shaft 3, Fig. 4-9, paragraph [0033]) provided in the housing (comprising 5, Fig. 4) so as to be located between the processing chamber and the entrance (comprising 13, Fig. 4-9)[ note: It is understood from Fig. 4-9 and paragraph [0032] that the housing is arranged in a gastight manner in a reaction or coating chamber and further explaining that the left of the entrance 13 is at atmospheric conditions and the right of the entrance 13 has vacuum conditions that the aperture 19 would be the side where the process chamber/vacuum chamber would be located], the opening and shutting part being configured to selectively open and close the entrance while rotating while rotating (paragraph [0029]-[0031]); and a drive part (comprising transmission gear drive 
Schussler does not explicitly clearly teach a housing including a process chamber for substrate processing.
However, Lee teaches an apparatus for processing a substrate including a housing (comprising valve housing 105 and P, Fig. 4A, paragraph [0031] and [0033]) including a process chamber (comprising space inside processing chamber P, Fig. 4A, paragraph [0031]) and an opening and shutting part (comprising closure member 103, Fig. 4A, paragraph [0033]) located between an entrance comprising 115 and the process chamber (comprising space inside P, Fig. 4A). Lee teaches such an arrangement allows pressurization (i.e. reaching a desired processing pressure) of the processing chamber for processing a substrate contained therein (paragraph [0031]).
Additionally, Schussler teaches that the opening and closing part (comprising 6, Fig. 4) is accommodated within a housing that can be arranged in a gastight manner in a coating chamber or reaction chamber (paragraph [0032]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a housing including a process chamber for substrate processing such that the opening and closing part is arranged between the entrance (Schussler: 13, Fig. 4) and the process chamber (i.e. arrange the housing 5 of Schussler to be sealingly engaged with the housing a of a process chamber such that the opening 19 of Schussler is communication with the interior space of a process chamber) in view of teachings of Lee in the apparatus of Schussler as a known suitable alternative configuration of a housing which would enable sealing/isolating the process chamber for processing at a desired processing pressure and transferring the substrate out of the process chamber after processing for uniform substrate processing.
Regarding claim 10, Schussler in view of Lee teaches all of the limitations of claim 9 as applied above and Schussler further teaches wherein the opening and shutting part comprises a rotary member comprising a rotary shaft (comprising driving shaft 3, Fig. 4-9, paragraph [0033]) and configured to rotate about the rotary shaft (paragraph [0030] and as understood from Fig. 4-9); and a door member (comprising flap holder 9, Fig. 4, paragraph [0033]) connected to the rotary member (comprising 3, Fig. 4-9), the door member (comprising 9, Fig. 4) including a sealing surface (comprising of flap holder on which sealing element 8 is attached, Fig. 4, paragraph [0033]-[0035]) configured to be brought into contact (via sealing element 8, Fig. 4) with an inner surface (comprising sealing seat 14, Fig. 4, paragraph [0035]) of the housing in which the entrance (comprising 13, Fig. 4-9) is formed, depending on the rotation of the rotary member (comprising 3, Fig. 4) (paragraph [0030]-[0031], [0043]-[0044]).
Regarding claim 11, Schussler in view of Lee teaches all of the limitations of claim 9 and 10 above and Schussler further teaches an auxiliary opening and shutting part (comprising latch 7 (Fig. 4-9 ) and interpreted under U.S.C. 112f as comprising an auxiliary door member (comprising clamp 11, Fig. 4, paragraph [0040] ) and an auxiliary rotary member (comprising shaft 4, Fig. 4, paragraph [0040])) provided in the housing (comprising 5, Fig. 4-9) so as to be located between the processing chamber  (i.e. region to the right of opening 19, Fig. 4-9) and the entrance (comprising 13, Fig. 4-9), the auxiliary opening and shutting part (comprising latch 7, Fig. 4-9) being configured to rotate to seal (i.e. lock/engage) the entrance (comprising 13, Fig. 4-9) (paragraph [0031], [0043]).
Regarding claim 12, Schussler in view of Lee teaches all of the limitations of claim 9, 10, 11 above and Schussler further teaches wherein the auxiliary opening and shutting part (comprising 7, Fig. 4-9) comprises: an auxiliary rotary member configured to rotate about an auxiliary rotary shaft thereof (comprising drive shaft 4, Fig. 4, paragraph [0040]-[0043]) (i.e. the auxiliary rotary member comprises a rotary shaft and rotates about the rotary shaft); and an auxiliary door member (comprising clamp 11, Fig. 4, paragraph [0040]) connected to the 
Regarding claim 13, Schussler in view of Lee teaches all of the limitations of claim 9- 12 above and Schussler further teaches wherein the auxiliary door member (comprising 11, Fig. 4) rotates to overlap the door member (comprising 9, Fig. 4) in a state in which the door member is rotated to cover the entrance (13, Fig. 7 and 8)(paragraph [0040]-[0043]).
Regarding claim 14, Schussler in view of Lee teaches all of the limitations of claim 9- 12 above and Schussler further teaches wherein the rotary shaft (comprising 3, Fig. 4) and the auxiliary rotary shaft (comprising 4, Fig. 4) are parallel to a lengthwise (i.e. longitudinal) direction of the entrance (comprising 13, Fig. 4, paragraph [0033]) (paragraph [0040])(as can be understood from Fig. 4 both shafts 3 and 4 extend into the figure which is a direction that is parallel to the longitudinal/lengthwise direction of the entrance 13).
Regarding claim 16, Schussler in view of Lee teaches all of the limitations of claim 9- 12 above and Schussler further teaches wherein the contact surface (comprising a surface of 11 to which 12 is attached, Fig. 4) of the auxiliary door member has an area (i.e. region) corresponding (i.e. having a relationship) to an area (i.e. region) of a rear surface (comprising cut out 18, Fig. 7-9, paragraph [0041]) of the door member (comprising 9, Fig. 8) that is opposite to the sealing surface (comprising surface of 9 to which sealing member 8 is attached, Fig. 4) of the door member (comprising 9, Fig. 8).
Regarding claim 17
Claim 11, 12, 13, 14, 15 is/are rejected under 35 U.S.C. 103as being anticipated by Son (US 2008/0110568 A1) and further substantiated by Merriam-Webster dictionary definition of “seal” as applied in claim 10 above and further in view of Schussler et al. (US 2008/0086948 A1 hereinafter “Schussler”) and Riordon et al. (US 2020/0217423 A1 hereinafter “Riordon”).
Regarding claim 11, Son teaches all of the limitations of claim 10 as applied above including an opening and shutting part (70, Fig. 3 and 4) in contact with the entrance (52, Fig. 3 and 4).
The first embodiment of Son (Fig. 3 and 4) does not explicitly teach that the first embodiment has an auxiliary opening and shutting part provided in the housing so as to be located between the processing chamber and the entrance, the auxiliary opening and shutting part being configured to rotate to seal the entrance.
However, Son teaches a further embodiment (Fig. 8 and 9) comprising an auxiliary opening and shutting part (comprising one of 175a or 175b, Fig. 8 and 9) provided in the housing (comprising 50, Fig. 8 and 9) so as to be located between the processing chamber (comprising 54, Fig. 2) and the entrance (comprising 52, Fig. 8 and 9), the auxiliary opening and shutting part being configured to rotate to seal (i.e. close from passage/access) the entrance (52, Fig. 8 and 9) [0045],[0047]).
Additionally, Schussler teaches an auxiliary opening and shutting part (comprising latch 7 (Fig. 4-9 ) and interpreted under U.S.C. 112f as comprising an auxiliary door member (comprising clamp 11, Fig. 4, paragraph [0040] ) and an auxiliary rotary member (comprising shaft 4, Fig. 4, paragraph [0040])) provided in the housing (comprising 5, Fig. 4-9) so as to be located between the processing chamber  (i.e. region to the right of opening 19, Fig. 4-9) and the entrance (comprising 13, Fig. 4-9), the auxiliary opening and shutting part (comprising latch 7, Fig. 4-9) being configured to rotate to seal (i.e. lock/engage) the entrance (comprising 13, Fig. 4-9) (paragraph [0031], [0043]). Schussler teaches such a configuration can enable locking the 
Further, Riordon teaches an example of configuration wherein two opening and shutting parts (comprising 314 and 312, Fig. 3A) overlap to form a flush surface (paragraph [0027]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an auxiliary opening and shutting part to the embodiment of Fig. 3 and 4 of Son (i.e. adding the auxiliary opening and shutting part of embodiment shown in Fig. 8 and 9 of Son, for example adding the upper door 175a and H1) and configure the auxiliary opening and shutting part (i.e. overlap 175a with 175b or overlap 175a with 75) to be in an overlapping manner with respect to the opening and shutting part (Son: 70, Fig. 2-4)(see teachings of Schussler and Riordon for configurations of overlapping opening and shutting parts) and further provide the auxiliary opening and shutting part in the housing (Son: 50, Fig. 2) so as to be located between the processing chamber and the entrance, the auxiliary opening and shutting part being configured to rotate to seal/close the entrance in view of teachings of Son, Schussler and Riordon as a known suitable alternative configuration of an opening and shutting part which would enable locking the opening and shutting part (Schussler: paragraph [0032]) for improved sealing and uniform substrate processing.
Regarding claim 12, Son in view of Schussler and Riordon as applied above teaches all of the limitations of claim 11 and Schussler further teaches wherein the auxiliary opening and shutting part (comprising 7, Fig. 4-9) comprises: an auxiliary rotary member configured to rotate about an auxiliary rotary shaft thereof (comprising drive shaft 4, Fig. 4, paragraph [0040]-[0043]) (i.e. the auxiliary rotary member comprises a rotary shaft and rotates about the rotary shaft); and an auxiliary door member (comprising clamp 11, Fig. 4, paragraph [0040]) connected to the auxiliary rotary member (comprising 4, Fig. 4), the auxiliary door member 
Regarding claim 13, Son in view of Schussler and Riordon as applied above teaches all of the limitations of claim 11, 12 and Schussler further teaches wherein the auxiliary door member (comprising 11, Fig. 4) rotates to overlap the door member (comprising 9, Fig. 4) in a state in which the door member is rotated to cover the entrance (13, Fig. 7 and 8)(paragraph [0040]-[0043]). Note: in claim 11 rejection the first embodiment of Son shown in Fig. 3 and 4 was modified in view of Schussler and Riordon to have an overlapping door configuration as discussed above in claim 11 rejection.
Regarding claim 14
Regarding claim 15, Son in view of Schussler and Riordon as applied above teaches all of the limitations of claim 11, 12, 14 and Son further teaches wherein the rotary shaft (comprising one of H1 or H2, Fig. 8 and 9) and the auxiliary rotary shaft (comprising the other of H1 or H2, Fig. 8 and 9) are located to be vertically symmetric to each other with respect to the entrance (comprising 52, Fig. 8 and 9). See claim interpretation section above regarding “vertically symmetric to each other with respect to the entrance.” As understood from Fig. 8 and 9 of Song, the rotary shafts H1 and H2 are vertically aligned and also equidistant from the entrance. Furthermore, if one were to vertically reflect H1 or H2 over the reference plane of entrance 52, H1 or H2 would superimpose onto the other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        



/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716